DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections
Claim
The claim is objected to due to the following:
The claim is objectionable due to an informal duplication of the claim language. The sentence following the full statement of the claim could be interpreted as an additional claim. The claim language in an international design application designating the United States is set by rule, and more than one claim is neither required nor permitted (see 37 CFR § 1.1025 and MPEP § 2920.04(a)(III)). It is recommended that Applicant amend the claim by deleting the second sentence:
[Application for overall protection for industrial design(s) as shown and described.]

Rejections
Claim Rejections -- 35 USC § 112(a) and (b)
The claim is rejected under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling due to the following:
The description in the specification refers to embodiments or modified forms not shown in the drawing, includes vague and nondescriptive words, or includes a statement indicating that the claimed design is not limited to the exact shape and appearance shown in the drawing (MPEP § 1504.04):
The specification includes the below descriptive statement following the description for Fig. 1.7: 
[The shoulder strap comprises a band having on one side a sequence of pairs of ornamental elements, each pair comprising a substantially inverted D-shaped element and an adjacent substantially D-shaped element, each of said elements being superimposed on a vertical, substantially I-shaped element.]

Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the reproductions is its own best description. See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). Furthermore, a written narration of design elements and their relationships to each other broadens the claim indefinitely, as one vague description can be interpreted into many different appearances.
 
Further still, the term [substantially] indicates unknown differences that are not shown in the reproductions. For example, one of the elements of the design is described as a “substantially I-shaped element.” How substantial is the similarity between the design element and an I-shape? And what is the exact shape and appearance of the I-shape being referenced?

This descriptive statement fails to enable a designer of ordinary skill in the art to make an article having the shape and appearance of those other embodiments, modified forms or “variations” and “equivalents” referred to in the descriptive statement in the absence of additional drawing views. Furthermore, in the absence of additional drawing views, the descriptive statement, which is incorporated into the claim, fails to particularly point out and distinctly claim the shape and appearance of those other embodiments, modified forms or “variations” and “equivalents” that the inventor or joint inventors regard as their invention.  

Since the language states that the claim is not limited to what is shown in the drawing, a clear understanding of the claim cannot be determined. These statements broaden the claim’s scope to include undefined types of other designs that cannot be determined from the drawings. Variations and modifications of the design that are not shown in the drawings are not permitted in a design patent (MPEP § 1503.01). This portion of the rejection may be overcome by canceling these statements to clarify the scope of the claim.

Because of the broadening statement in the specification, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to make and use the design without the use of conjecture. This renders the claim indefinite and non-enabled.

Conclusion
The claimed design is rejected under 35 USC § 112(a) and (b), as set forth above. 
 
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR § 1.33(b).

Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP § 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or In-Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 

The registered practitioner may either be of record or not of record. To become “of record,” a power of attorney (POA) in accordance with 37 CFR § 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP § 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at jillian.mazzola@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP § 502.03 II for further information.

When Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR § 1.33(b). Pursuant to 37 CFR § 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only)
https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN MAZZOLA whose telephone number is (571)272-0020. The examiner can normally be reached M-Th, 8:30 am - 5 pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANPREET MATHARU can be reached on (571)272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2660.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M./Examiner, Art Unit 2922      
                                                                                                                                                                                                  /TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922